Citation Nr: 1440319	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in the March 2007 rating decision, the RO, in part, denied service connection for hypertension.  The Veteran subsequently perfected his appeal as to this denial.  In the September 2013 rating decision, the RO denied service connection for ischemic heart disease.  As will be discussed further herein, the Veteran has a pending notice of disagreement as to the issue regarding service connection for ischemic heart disease.

The hypertension claim was previously remanded by the Board in November 2010 and October 2013 for additional evidentiary development.  

Also regarding the hypertension claim, the Veteran testified at a hearing in February 2010 before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A transcript of this proceeding has been associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through July 2013 and an August 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board remanded this claim in October 2013.  The Veteran was to be afforded a VA examination to determine the etiology of his claimed hypertension.  The examiner was asked to opine as to whether it was at least as likely as not that the Veteran's hypertension manifested during, or as a result of, active military service.  In formulating an opinion, the examiner was to "explicitly comment upon the significance, if any, of the reported chest pain in May 1968 and July 1970, as well as the elevated 130/60 mm Hg blood pressure reading obtained upon the Veteran's separation from service in November 1970."  

Pursuant to the October 2013 remand, the Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and indicated that the Veteran's service treatment records contained all normal blood pressure readings.  Also, the examiner wrote that, by the Veteran's own statement, he did not begin treatment for hypertension until eight years earlier, which was about 35 years after military service.  Thus, the December 2013 VA examiner opined that service connection was not substantiated at that time.  

Unfortunately, neither the Veteran's in-service chest pain nor his blood pressure reading of 130/60 upon separation was considered or discussed by the December 2013 examiner.  As such, this claim must be remanded for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Also, in a February 2014 statement entered in response to the September 2013 rating decision, the Veteran disagreed with the RO's denial of service connection for ischemic heart disease.  Furthermore, in an August 2014 Appellate Brief the Veteran's representative referred to the February 2014 statement as a "notice of disagreement" and requested that the Board withhold adjudication of the hypertension claim until the adjudication of the ischemic heart disease claim as the claims could possibly be related.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).    
The Board finds that the February 2014 statement represents a timely notice of disagreement with respect to denial of service connection for ischemic heart disease.  38 C.F.R. § 20.201.  As such, upon remand, the agency of original jurisdiction (AOJ) should  issue a statement of the case addressing this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case on the issue of entitlement to service connection for ischemic heart disease.  Please advise the Veteran and his representative of the time period in which to perfect the appeal.  If an appeal of this issue is perfected in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Return the claims file and a copy of this remand should be returned to the December 2013 VA examiner.  If this examiner is no longer available, the file should be forwarded to a physician with similar training and expertise.  A new examination of the Veteran is not required unless deemed necessary by the physician assigned to review this case.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its origin in service or is in anyway related to military service.  

A rationale for any opinion reached must be provided, and the examiner is asked to explicitly comment upon the significance, if any, of the reported chest pain in May 1968 and July 1970, as well as the elevated 130/60 mm HG blood pressure reading obtained upon the Veteran's separation from service in November 1970.  

If the examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.  

3. The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4. The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

